Citation Nr: 0503911	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to education benefits under the Montgomery G.I. 
Bill (Chapter 30) instead of Veteran's Education Assistance 
Program (Chapter 32).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

The veteran seeks basic eligibility to Chapter 30 educational 
benefits.  In this regard, the Board notes that in 1996, the 
Veterans' Benefits Improvements Act of 1996, Pub. L. No. 104- 
275, 110 Stat. 3322 (Oct. 9, 1996) (hereinafter Public Law 
104-275) was enacted which extended eligibility for the 
Chapter 30 (Montgomery GI Bill) program to additional Chapter 
32 participants.  See Public Law 104-275, 
§ 106 (presently codified at 38 U.S.C.A. § 3018C).  Under the 
provisions of Section 106 of Public Law 104-275, a Chapter 32 
participant with money in the Chapter 32 fund could be 
eligible for Chapter 30 benefits if, in pertinent part, the 
individual was a participant in Chapter 32 (VEAP) on October 
9, 1996; served on active duty on October 9, 1996; completed 
the requirements of a secondary school diploma; if discharged 
or released prior to October 9, 1997, was honorably 
discharged or released; and, prior to October 9, 1997 made an 
irrevocable election to receive benefits under this section 
in lieu of benefits under Chapter 32.  See 38 U.S.C.A. 
§ 3018C (a) (West 2002); Public Law 104- 275, § 106 (a).

Further, recent statutory changes set forth in the Veterans 
Benefits and Health Improvement Act of 2000 provide for an 
additional year (beginning on November 1, 2000, and ending on 
October 31, 2001) for an individual to make an irrevocable 
election to enroll in the MGIB; however, the individual must 
have participated in VEAP on or before October 9, 1996, and 
served continuously on active duty through at least April 1, 
2000, with certain exceptions.  See Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106-
419, § 104, 114 Stat. 1822 (2000) (codified as amended at 38 
U.S.C. § 3018C).

The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214 is not of record.  The available evidence 
of record includes a Department of Defense Data Record which 
reflects an original entrance on duty date of July 13, 1979, 
with continued active duty periods referenced.  During an 
August 2004 hearing, the veteran reported he retired from 
military service following a period of active duty to include 
reservist duty.  The Board is unable to verify the exact 
dates of service from the evidence of record. 

There does not appear to be any specific regulation 
pertaining to the type of evidence necessary to establish 
requisite service for purposes of VA educational assistance.  
When evidence is submitted by a claimant for purposes of 
establishing entitlement to VA benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, without verification from the appropriate service 
department if the document is a document issued by the 
service department, the document contains the needed 
information as to length, time and character of service and, 
in the opinion of the VA, the document is genuine and the 
information contained is accurate.  In this case, however, 
the available evidence concerning the veteran's service is 
incomplete.  Thus, the VA shall request verification of 
service from the service department.  

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following action:

1.  The RO should request that the National 
Personnel Records Center, located in St. 
Louis, Missouri verify (1) all periods of 
military service, to include reservist duty; 
(2) participation in VEAP on or before 
October 9, 1996; and (3) written 
acknowledgement of the notice referenced in 
38 U.S.C.A. § 3018C(d) (notice of right to 
elect MGIB).
 
2.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







 Department of Veterans Affairs


